Citation Nr: 0430733	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  96-50 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, to include as secondary to service-connected 
residuals of right foot cellulitis.  

2.  Entitlement to service connection for a neurological 
disorder of both lower extremities, to include as secondary 
to service-connected residuals of right foot cellulitis.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

As to the claim of service connection for a neurological 
disorder of both lower extremities, to include as secondary 
to service-connected residuals of right foot cellulitis, that 
appeal ensued following a September 1996 rating 
determination.  As to the claim for an increased rating for 
tinnitus, that appeal ensued following a March 2002 rating 
decision.  At that time, service connection was granted and a 
10 percent rating was assigned.  The RO confirmed and 
continued this rating in July 2003.  The veteran's claim for 
service connection for a left foot disorder, to include as 
secondary to service-connected residuals of right foot 
cellulitis was denied by the RO in an April 2002 decision.  
That determination was subsequently confirmed and continued 
on several occasions, most recently in March 2004.  

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
his current peripheral neuropathy of the lower extremities is 
related to the service-connected right foot cellulitis.  

2.  Resolving all reasonable doubt in the veteran's favor, he 
has chronic left cellulitis of service origin.  

3.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities is 
proximately due to a service-connected disability.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2004).  

2.  Chronic left foot cellulitis is of service origin.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  

3.  An initial rating in excess of 10 percent for tinnitus is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought as to 
the claim for service connection for a neurological disorder 
of the lower extremities and an increased rating.  As to the 
service connection claim, he was sent a VCAA letter in March 
2004, after the rating decision which denied this claim in 
September 1996.  As to the claim for an increased rating for 
tinnitus, the Board notes here that the VCAA letter was sent 
to the veteran in November 2001, before the rating decision 
in March 2002.  Moreover, the November 2001 and March 2004 
VCAA letters specifically advised him as to what evidence the 
RO had in its possession and what evidence was still needed 
as to each respective claim.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to these claims so that VA could help by getting 
that evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports dated in 
2000, 2002, and 2004, private medical records, and statements 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination.  It does not 
appear that any additional attempts to verify stressors are 
necessary in light of the current evidence obtained.  

As to the claim for service connection for a left foot 
disorder, current review reflects that the veteran has not 
been properly advised of pertinent VCAA regulations.  
However, due to the favorable decision reached in this 
decision as to this claim, notice requirements of the new law 
and regulation are not necessary.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Factual Background

A review of the record includes morning reports from the 
veteran's time in military service.  These records show that 
the veteran was admitted to the hospital in September 1953 
for an undisclosed condition.  His separation examination 
report in 1955 indicates that he was hospitalized in 1955 for 
right leg cellulitis.  

When examined by VA in April 1996, there was a mild 
discoloration laterally consistent with previous cellulitis 
on the foot.  The veteran gave a medical history of being 
treated for bilateral cellulitis in the military service.  
Scars of the lower extremities were not seen by the examiner.  
The veteran's medical history also includes a cervical 
herniated disc.  It was this examiner's opinion that the 
veteran's residuals nerve damage affecting his lower 
extremities was related to cervical pathology.  

In September 1996, service connection for residuals of right 
foot cellulitis was granted and a noncompensable evaluation 
was assigned.  

The veteran provided testimony in support of his claims at a 
personal hearing in January 1997.  A transcript of this 
hearing is of record.  When examined by VA in April 1997, the 
final diagnoses included status post cellulitis of both legs.  
VA exam in September 1998 was negative for dermatologic 
pathology.  It is noted, however, that the veteran continued 
to give a medical history of inservice treatment for 
cellulitis of both feet.  

The veteran again presented testimony in support of his 
service connection claims in April 1999, a transcript which 
is of record.  In September 1999, the Board remanded the 
claims for additional evidentiary development.  

Service connection was granted for tinnitus and a 10 percent 
rating was assigned upon rating decision in March 2002.  This 
grant was based on the veteran's history of noise exposure 
during service as an artilleryman and on the clinical 
findings made at a VA audiometric examination in January 
2002.  At that time, the veteran reported bilateral and 
constant tinnitus.  He described it like a whine from "high 
tension wires."  Subsequently dated records pertain to 
disabilities other than this condition.  

A private record dated in April 2003 reflects that the 
veteran was noted to have Morton's neuronal and bilateral 
peripheral neuropathy.  This examiner opined that the 
veteran's history of cellulitis and the subsequent peripheral 
neuropathy were connected.  

A VA infection disease exam in April 2003 resulted in a 
diagnosis of status post cellulitis of the feet in service.  
The examiner stated that it was difficult to say whether the 
veteran's left foot disorder was related to his military 
service.  The examiner stated, "cellulitis is less likely to 
cause neuropathy."  

VA neurological examination in April 2003 resulted in a 
diagnosis of painful peripheral neuropathy of uncertain 
etiology.  The examiner stated that contributory factors 
included ischemia, cellulitis while in service, and spinal 
stenosis secondary to degenerative joint disease of the 
spine.  

VA dermatological exam in May 2003 found scars on the dorsum 
of the feet, which were not painful to touch, and not 
interfering with the range of motion of the feet.  There was 
no evidence of swelling of the feet, nor of adherence, 
unduration, depression, inflammation, exfoliation or 
ulcerations.  The examiner opined that it was "likely" that 
the veteran had "cellulitis of both feet" as there is 
evidence of similar scarring on the dorsum of both feet and 
history of present complaints of bilateral pain, numbness, 
pruritis, and swelling.  

Two private physicians submitted statements to the record in 
July 2003.  It was noted by both doctors that that the 
veteran had chronic cellulitis and bilateral 
polyradiculoneuropathy.  These examiners found that the 
veteran's symptoms were "as likely as not" related to his 
old or existing cellulitis.  

Records submitted since the March 2002 rating action 
essentially pertain to other disabilities.  After a January 
2004 VA review of the record, a VA examiner reported that 
he/she was unable to say whether the veteran had neuropathy 
of both feet, which was due to cellulitis.  In a February 
2004 addendum to this report, it was added that recreation 
weakness does not cause cellulitis and cellulitis does not 
cause neuropathy.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
is service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Secondary Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2004).

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for tinnitus.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, DC 6260.  At the time 
he filed his claim for service connection, DC 6260 provided a 
maximum 10 percent rating for recurrent tinnitus.  A note 
following the DC stated that a separate evaluation for 
tinnitus may be combined with an evaluation under DCs 6100, 
6200, 6204, or another DC, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. § 
4.87, DC 6260 (prior to June 13, 2003).

Subsequently, 38 C.F.R. § 4.87, DC 6260 was amended, 
effective June 13, 2003.  The new version of DC 6260 still 
allows for a maximum 10 percent rating for recurrent 
tinnitus.  However, the notes following the DC now include 
the following:  Only a single evaluation is to be assigned 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head; objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under DC 6260, but rather is to be evaluated as 
part of any underlying condition causing it.  See 38 C.F.R. § 
4.87, DC 6260 (effective from June 13, 2003).



Analysis

A Left Foot Disorder and a Neurological Disorder of Both 
Lower Extremities, to Include as Secondary to Service-
Connected Residuals of Right Foot Cellulitis

As to the veteran's claims for service connection for a left 
foot disorder and for a neurological disorder of the lower 
extremities, resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for both conditions.  As to the left foot condition, the 
veteran always maintained that he was treated for cellulitis 
of both feet.  Moreover, a May 2003 VA examiner, after noting 
that there were similar scars on the dorsum of both feet and 
the veteran's complaints of bilateral pain, numbness, 
pruritus, and swelling, opined that it was likely that 
veteran had had cellulitis of both feet.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that it is at least as likely as not that the veteran was 
treated during service for bilateral foot cellulitis and not 
just for right foot cellulitis as noted on his separation 
examination.  Accordingly, service connection for a left foot 
disorder is granted.

As to the claim for a neurological condition of the lower 
extremities, it is noted that there are conflicting opinions 
of record as to whether his currently diagnosed bilateral 
peripheral neuropathy is secondary to cellulitis or due to 
other conditions, such as a herniated cervical disc.  The 
veteran's private physicians provided their opinions that the 
veteran had chronic cellulitis and polyradiculoneuropathy 
and/or idiopathioneuropathy which as least as likely as not 
caused his current symptoms.  These doctors indicate that the 
cellulitis and neuropathy are interrelated.  In contrast, one 
VA examiner stated that they were unable to say that the 
cellulitis was or was not related to neuropathy, while 
another VA examiner stated that cellulitis does not cause 
neuropathy.  However, the VA examiners did not provide basis 
for these opinions.  Thus, the Board finds that the evidence 
is in equipoise.  As such, the Board concludes that the claim 
for a neurological disorder of the lower extremities is 
granted.  

Tinnitus

As noted above, when examined in 2002, the veteran reported 
constant and bilateral tinnitus.  In the March 2002 rating 
decision, the RO granted service connection for tinnitus and 
assigned a 10 percent disability rating.  The veteran's 
tinnitus is currently evaluated as 10 percent disabling, 
which is the maximum schedular evaluation available for that 
disability.  DC 6260 refers to the possibility that an 
evaluation for tinnitus might be combined with separate 
evaluations for impaired hearing (under DC 6100), chronic 
suppurative otitis media, mastoiditis, and/or cholesteatoma 
(under DC 6200), or peripheral vestibular disorders (under DC 
6204).  The veteran has already been granted service 
connection for bilateral hearing loss and a noncompensable 
percent rating is currently in effect.  However, the veteran 
has not been diagnosed with or granted service connection for 
the other disorders mentioned above.  Hence, there is no 
basis for an additional rating under this provision of the 
rating criteria.

While the veteran has not specifically claimed such, it is 
assumed that it is his contention that he is entitled to 
separate 10 percent ratings for each ear.  

In a claim for the evaluation of tinnitus, the Board is 
required to discuss the applicability of 38 C.F.R. § 4.25(b) 
(2004).  Wanner v. Principi, 17 Vet. App. 4 (2004).  The 
Board notes that 38 C.F.R. § 4.25 provides, in pertinent 
part, that "[e]xcept as otherwise provided in this schedule, 
the disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accidents, 
etc., are to be rated separately[,] as are all other 
disabling conditions, if any."  See 38 C.F.R. § 4.25(b) 
(2004).  

The rating schedule, however, explicitly prohibits pyramiding 
of disability evaluations under 38 C.F.R. § 4.14 (2004).  VA 
has provided for separate ratings for "like organs" when it 
has intended to, and if separate ratings in the case of 
bilateral tinnitus were warranted, it would have been so 
provided.  See, e.g., 38 C.F.R. § 4.115b, DC 7523 (2004) 
(providing separate ratings for atrophy of one testis and 
both testes), C.F.R. § 4.115b, DC 7524 (2004) (providing 
separate ratings for removal of one testis and both), and 38 
C.F.R. § 4.116, DC 7626 (2004) (providing separate ratings 
for surgery on one breast and on both breasts).

The Board points out that the veteran has reported tinnitus 
only in his right ear.  Nevertheless, the Board notes that it 
has been VA's policy for a number of years that where 
tinnitus is to be rated as a disability in its own right, 
only one 10 percent rating is assignable for the tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  See 67 Fed. Reg. 59,033 (2002); 68 Fed. Reg. 
25,822, 25,823 (2003).  Moreover, effective June 13, 2003, 
the notes accompanying 38 C.F.R. § 4.87, DC 6260 now 
specifically require the assignment of a single evaluation, 
even for bilateral tinnitus.  While it may be argued that 38 
C.F.R. § 4.25(b) authorizes the assignment of separate 
compensable evaluations for bilateral tinnitus, VA 
specifically rejected this argument in codifying the policy 
of assigning only a single evaluation for bilateral tinnitus.  
See 68 Fed. Reg. 25,822, 25,823 (2003) ("...to rate each ear 
separately would be a violation of the principle of 38 C.F.R. 
§ 4.25(b) that a 'single disease entity' is to be given a 
single rating").

Additionally, on May 22, 2003, VA's Office of General Counsel 
issued a precedent opinion holding that separate ratings for 
tinnitus for each ear may not be assigned under DC 6260 or 
any other DC.  As discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003; 69 Fed. Reg. 25178 (May 5, 
2004).  Therefore, for the purpose of rating tinnitus, the 
perception of sound in one or both ears is irrelevant and the 
assignment of separate ratings based on each ear is 
impermissible, even under the old version of the rating 
criteria.  Id.  The Board is bound in its decisions by the 
precedent opinions of VA's General Counsel. See 38 U.S.C.A. § 
7104(c) (West 2002).

VA considers tinnitus a single disability, whether heard in 
one ear, both ears, or somewhere undefined in the head; no 
matter where the condition is manifested, the average 
impairment on earning capacity is the same.  Therefore, a 
single rating for tinnitus is warranted.  While the Schedule 
provides for separate rating for some other ear disabilities 
(see generally 38 C.F.R. § 4.87, DCs 6200-6210 (2004)), it 
specifically does not address a "bilateral" condition in DC 
6260 for tinnitus.  Tinnitus has been defined by the Court as 
a ringing, buzzing noise in the ears.  See YT v. Brown, 9 
Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 
(1995) (citing Dorland's Illustrated Medical Dictionary 1725 
(27th ed. 1988)).  Thus, the Board finds that tinnitus is 
present, and that a single evaluation is appropriate whether 
it is perceived as being bilateral or unilateral.

This is an appeal from the initial rating for the tinnitus, 
and so the Board has considered whether a "staged" rating is 
appropriate.  See Fenderson, 12 Vet. App. at 126.  In this 
instance, the record does not show varying levels of 
disability for the veteran's tinnitus and, therefore, does 
not support the assignment of a staged rating for that 
disability.  See 38 C.F.R. § 3.400 (2004).  The provisions of 
38 C.F.R. § 4.25 are inapplicable to the facts of this case.

The preponderance of the evidence does not support an 
evaluation in excess of 10 percent for bilateral tinnitus.  
Accordingly, the claim for an initial rating in excess of 10 
percent, to include separate evaluations for each ear, must 
be denied.


ORDER

Entitlement to service connection for residuals of left foot 
cellulitis is granted.  

Entitlement to service connection for a neurological 
disorder, diagnosed as bilateral peripheral neuropathy, is 
granted.  

A rating in excess of 10 percent for tinnitus is denied.  




REMAND

As to the issue of entitlement to an initial compensable 
rating for bilateral hearing loss, it is the Board's 
determination that additional development is necessary.  

It is the Board's determination that additional VA 
audiometric examination would be beneficial.  While a recent 
audiometric examination is of record, the results do not meet 
the requirements of 38 C.F.R. § 4.85 in that a controlled 
speech discrimination test (Maryland CNC) was not conducted.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2004).  Additionally, 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

To ensure that the VA has met its duty to assist the claimant 
in developing facts pertinent to these claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:  

1.  The veteran should also be afforded a 
VA audiometric examination to determine 
the severity of his bilateral hearing 
loss.  It is imperative that the examiner 
reviews the evidence is the veteran's 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished and 
all clinical details must be reported in 
detail.  The audiometric test must meet 
VA testing requirements as set out in 
38 C.F.R. § 4.85.  The examiner is 
requested to provide a full description 
of the effects of the veteran's service-
connected hearing loss upon his 
employment.  

If the requested medical opinion cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner(s) is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



